DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 Ln 11 states “a flow rate regulating part which regulates a flow rate of the hydraulic oil supplied from the hydraulic pump to the hydraulic actuator”.  A review of the applicant’s specification [0016] indicates corresponding structures that perform the claimed function such as “In the present embodiment, the plurality of pilot pressure control valves 5 and the control valve 7 constitute a flow rate regulating part”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 Ln 7, please amend to --[[a]] the flow rate of--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino, Kazunori US 20040060205 A1, hereinafter Yoshino.
Regarding claim 1, Yoshino discloses (Fig. 1) a construction machine comprising: 
a lower travelling body; an upper slewing body which is attached to the lower travelling body with a structure which allows the upper slewing body to slew with respect 
a hydraulic pump (16) which discharges hydraulic oil [0023]; 
a hydraulic actuator (30) which drives the work device by receiving a supply of the hydraulic oil discharged from the hydraulic pump [0023]; 
a flow rate regulating part (interpreted under 112(f) above as ‘a pilot pressure control valve (14) and a control valve (17)) which regulates a flow rate of the hydraulic oil supplied from the hydraulic pump to the hydraulic actuator [0021-0023]; and 
a control device (2-13, 20, 21) which controls driving of the work device, wherein the control device includes: 
an acquiring part (20, 21) which acquires a motion state amount of a combined center of gravity of the plurality of members [0016]; and 
a generating part which generates an instruction value for controlling an operation of the flow rate regulating part such that the motion state amount follows a predetermined first target value (4, 5), the instruction value being used for executing a feedback control  [0014, 0029] based on the first target value and the motion state amount, and inputs the instruction value to the flow rate regulating part ([0015-0021] states that an instruction value, “CURRENT”, controls operation/opening amount of the pilot pressure control valve (14), such that the measured motion state/acceleration/velocity, as measured by sensor (20) and computed by (21), such 
Regarding claim 2, Yoshino discloses (Fig. 1) the motion state amount is at least one of a position, a speed (21), an acceleration (20), and a jerk of the combined center of gravity.
Regarding claim 4, Yoshino discloses (Fig. 1) the control device is configured to be able to change a control parameter in the feedback control in accordance with a manipulation method or a work content (as indicated in [0029], and depicted in Fig. 1, at least one parameter (K, Gi) is configured to be able to be changed by selected a different value for the parameter).
Regarding claim 5, Yoshino discloses (Fig. 1) the flow rate regulating part includes: a pilot pressure control valve (14) which is capable of outputting a pilot pressure (“SECONDARY PRESSURE”) corresponding to the instruction value (“CURRENT”) by receiving inputting of the instruction value; and a control valve (17) which regulates a flow rate of hydraulic oil supplied from the hydraulic pump to the hydraulic actuator by receiving inputting of the pilot pressure outputted from the pilot pressure control valve [0021, 0023].
Regarding claim 6, Yoshino discloses (Fig. 1) the acquiring part (20, 21) acquires the motion state (“ACCELERATION”, “VELOCITY”) amount by measuring (20) or calculating (21) the motion state amount [0016].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Regarding claim 3, Yoshino discloses (Fig. 1) the generating part of the control device includes: a first control part (4) which determines a second target value (“TARGET VELOCITY”) which is a target value of a driving force (the resultant variable/number from (6)) for driving the work device using a feedback control [0014, 0029] based on a difference between the first target value and the motion state amount (as calculated at (6)); and a second control part (5) which determines the instruction value (“CURRENT”) using a feedback control [0014].
Yoshino fails to explicitly state that the second control part is based on a difference between the second target value and an actual driving force which is a driving force for actually driving the work device.  Further modification to Yoshino cannot be performed without improper hindsight bias.

Relevant Art
IZUMI; Shiho et al. US 20190106861 A1, Paulus; Heinz Theo et al. US 20100121496 A1, OKADA; Junichi et al. US 20170292243 A1, Yamamoto; Ryo et al. US 20130213026 A1, Yamamoto; Ryo et al. US 20130332036 A1 are similar to the claimed invention with respect to the device, but fails to disclose some or all of the claimed method of operating said device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/F Daniel Lopez/Primary Examiner, Art Unit 3745